Citation Nr: 1516893	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  09-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for small intestine/colon cancer.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from May 1963 to February 1969 and from May 1969 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The claim is now properly before the RO in Roanoke, Virginia.

In May 2013, the Veteran testified at a Central Office hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

In July 2014, the Board remanded the claim on appeal for additional development.  The claim has since been returned to the Board for further appellate consideration.  

The Veteran's VBMS and Virtual VA electronic claims files have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran argues that his diagnosis of small intestine/colon cancer and surgery to his small intestine are a result of his active service.  He has presented several theories of entitlement: 1) the cancer, and subsequent surgery, were the result of a fall injury to his abdomen in 1976; 2) the cancer and surgery were the result of exposure to radiation in service; and 3) the cancer and surgery were the result of exposure to Agent Orange in service.

With regard to the Veteran's alleged exposure to ionizing radiation, the Veteran has alleged that his claimed exposure occurred during his service aboard the USS Richmond K Turner DLG-20, which he asserts was a nuclear testing ship and/or had nuclear testing capabilities, from 1966 to 1977.  He reported that sailors aboard the ship were given a film badge to wear that measured radiation (rankins) and that a hospital corpsman checked their badge every week or so.  He indicated that the badge was collected and not reissued.  He also recalled that Marines were guarding the missile housing for a time while he was stationed aboard the vessel  See October 2006 C&P Application, Veteran's statement received July 5, 2007, and August 15, 2007, and radiation risk activity information sheet received July 25, 2007.  

In a February 2008 deferred rating decision, the RO noted that ship history of the Richmond K. Turner DLG20 indicates that the vessel was a missile support ship which was reassigned to a search and rescue destroyer unit in the Tonka Gulf in 1965.  From October 1966 to March 1967, it was deployed to Southeast Asia.  Evidence of atomic warheads was noted.

In cases involving exposure to ionizing radiation, VA has additional specific duties regarding the assistance due to claimants. Specifically, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose. 38 C.F.R. § 3.311(a)(1) (2014).  VA's duty to assist includes requesting any available records concerning the Veteran's exposure to radiation and forwarding all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2014).  Cancer of the colon/small intestine is a radiogenic disease.

In March 2008, the RO requested a DD Form 1141, Record of Exposure to Ionizing Radiation, or equivalent records of occupational radiation exposure from the Officer in Charge at the Navy Environmental Health Center Detachment Naval Dosimetry Center.  In a March 2008 reply, the Naval Dosimetry Center indicated that a review of the data from the Naval Exposure Registry using the Veteran's name, service number, and social security number, revealed no reports of occupational exposure to ionizing radiation pertaining to the veteran.  It was noted that because the official exposure record (DD 1141, NAVMED 6470/10 or equivalent document) is maintained in the individuals medical record, it would be prudent to compare that record and this report.

Unfortunately, this information was not provided to the Under Secretary for Health for a dose estimate.  Hence, on remand, the Veteran's case must be referred to the Under Secretary for Health for a dose estimate pursuant to 38 C.F.R. § 3.311(a)(2)(iii), taking into account the Veteran's statements, the information from the Naval Dosimetry Center, and the Veteran's service treatment and personnel records.  If, and only if, it is determined the Veteran may have been exposed to ionizing radiation, then the claim should then be referred for appropriate review by the Under Secretary for Benefits under 38 C.F.R. § 3.311(c).

With regard to a fall injury, the Veteran's service treatment records document a fall injury in 1976.  The Veteran was initially treated for head and abdominal trauma and discharged, but he quickly returned with abdominal pain.  A discharge summary noted that the abdominal pain resolved during an 8-day hospital stay.  Discharge diagnosis was segmental ileus abdomen, probably secondary to small bowel hematoma.  The Veteran had additional on-going complaints of chest pain and abdominal pain in service.  A fellow serviceman provided a statement that the Veteran would have abdominal pain with vomiting every 2-3 months in the 1980s.

In February 2006 the Veteran underwent a screening colonoscopy which found multiple polyps.  Biopsies demonstrated tubular adenoma in the proximal colon, tubulovilous adenoma, and hepatic fluxture biopsy demonstrated at least an intramucosal carcinoma.  A right hemicolectomy was performed in March 2006, and the pathology demonstrated a moderately differentiated mucinous adenocarcinoma.  "The small intestine and mesentery segmental resection demonstrated acute serosities with fibrous adhesions, 1 LN negative for malignancy." (3/28/06 report from the National Naval Medical Center).  

The March 2006 operation report noted that examination of the small bowel revealed a 4 x 6 cm area of mesentery with a loop of jejunum that was "firm and woody to the touch."  The surgeon noted that the "area of mass was possibly suggestive of old mesenteric injury" and that it had some calcifications within it.  Operative diagnosis was adenocarcinoma of the colon and likely traumatic injury to mesentery of mid jejunum with near-obstructing segment, secondary to internal hernia.

With regard to exposure to Agent Orange, the RO has conceded that the Veteran was exposed to Agent Orange during on-shore visits to the Republic of Vietnam during applicable periods.  

In May 2012, the Veteran was afforded a fee-basis VA examination which noted he had malignant metastases, but did not address whether the cancer was colon, small intestine or both.  The examiner opined that the Veteran's "claimed condition" was less likely than not related to his service.  The examiner noted the Veteran's service history of complaints, and then noted that greater than 75-95% of colon cancer occurred in people with no genetic risk, and that age, obesity, being male, high fat diet, alcohol and red meat were risk factors associated with colorectal cancer.  
Although the examiner addressed the risk factors associated with colorectal cancer he did not provide a rationale for his opinion that the Veteran's colon cancer was not related to his 25+ years of service.  Additionally, the examination did not include an opinion based on the Veteran's herbicide exposure theory of entitlement.  

In November 2014, the Veteran was afforded a VA intestinal conditions examination.  The examiner diagnosed adenocarcinoma of the colon and stated that there was "no history or diagnosis of any small bowel problems.  Therefore the Veteran definitely was diagnosed with colon cancer."  She opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She acknowledged that there were several complaints of recurrent abdominal pain after sustaining blunt trauma to the abdomen in 1976; however, he was hospitalized for a full work up, including barium and upper gastrointestinal series, which were negative.  She stated that he was found to have an ileus, medically managed, resolved.  She observed that in February 2005, routine colonoscopy found 7 polyps and pathology showed tubular adenoma.  One year later, the Veteran was diagnosed with colon cancer stage III for which he underwent a right hemicolectomy and chemotherapy.  She stated there is no association either with colon cancer developing during service some 30 years earlier, or with Agent Orange exposure.  She reasoned that the cause of the Veteran's colon cancer was polyps since tubular adenoma is a pre-cancerous condition.  Therefore, she opined it is less likely than not that the Veteran's colon cancer was incurred during military service and that it is unrelated to Agent Orange exposure.   

On review, the Board finds that the November 2014 VA medical opinion is also inadequate for the purpose of adjudicating the claim for service connection for small intestine/colon cancer.  Although the examiner attributed the Veteran's colon cancer to polyps since tubular adenoma is a pre-cancerous condition, she did not address whether polyps initially noted during colonoscopy in February 2005 may have had onset during service or be etiologically related to the Veteran's in-service 1976 fall injury with abdominal trauma and his presumed in-service exposure to herbicides.  Moreover, she provided no rationale as to why the Veteran's in-service  fall injury with abdominal trauma and presumed in-service exposure to herbicides are etiologically unrelated to polyps initially found during colonoscopy in February 2005 and diagnosis of colon cancer in 2006.  On remand, obtainment of an additional VA medical opinion is therefore warranted.

Accordingly, the case is REMANDED for the following action:

1. Ensure development of the claim for service connection for small intestine/colon cancer in accordance with 38 C.F.R. § 3.311(a)(2)(iii) and consistent with VA Adjudication Manual, M21-1MR, Part IV.ii.1.C.  This should include obtaining a dose estimate, to the extent feasible, from the Under Secretary for Health and then, if appropriate, forwarding the dose estimate to the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c). 

2. Ask the Veteran to identify all sources of treatment for his small intestine/colon cancer (to include from his private gastroenterologist as alluded to during the November 2014 VA examination) and obtain these additional records.  Also obtain all ongoing VA treatment records from the Washington, DC VAMC dating since June 8, 2010.  If efforts to obtain any identified records prove unsuccessful, this should be documented in the claim file, and the Veteran and his representative informed in writing so that they may submit any such records for review.

3. Obtain a medical opinion from an oncologist or other qualified physician to determine the nature and etiology of the Veteran's small intestine/colon cancer.  The examiner must review the electronic claims files in Virtual VA and VBMS and a copy of this REMAND in conjunction with the examination and notation that such review has occurred must be documented.  If it is determined that a VA examination is necessary, this should be accomplished.  Following a review of the record, the examiner should address the following questions:

The examiner is requested to respond to the following questions:

a. Does the Veteran have a history of colon cancer?  Does the Veteran have a history of small intestine cancer?  Please provide any and all diagnoses associated with the colon and small intestine.

b. Is it at least as likely as not (a 50/50 probability or greater) that the Veteran developed a colon/small intestine disorder, including polyps initially detected during colonoscopy in February 2005, during service or as a result of his active service?  The examiner should address the Veteran's 1976 fall injury and other gastrointestinal complaints in his service medical records, as well as notation in the 3/28/06 report from the National Naval Medical Center that "[t]he small intestine and mesentery segmental resection demonstrated acute serosities with fibrous adhesions, 1 LN negative for malignancy" and the March 2006 operation report that examination of the small bowel revealed a 4 x 6 cm area of mesentery with a loop of jejunum that was "firm and woody to the touch" with notation that the "area of mass was possibly suggestive of old mesenteric injury" and operative diagnoses of adenocarcinoma of the colon and likely traumatic injury to mesentery of mid jejunum with near-obstructing segment, secondary to internal hernia.

c. Even if such an association is not presumptive, is it at least as likely as not (a 50/50 probability or greater) that the Veteran developed a colon/small intestine disorder as a result of his presumed in-service exposure to Agent Orange?  

The examiner must explain the rationale for all opinions, citing to supporting clinical data and medical literature as deemed appropriate.  If the examiner concludes that the claimed disability is unrelated to the Veteran's in-service abdominal trauma and exposure to herbicides, he or she should explain why that is the case.   

4. After completing the requested action and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for small intestine/colon cancer.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a fully responsive SSOC and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

